PER CURIAM.
The appellant seeks review of an order denying a motion to quash objections to a claim filed during the course of the probate of an estate.
An examination of the order sought to be reviewed reveals that it is an interlocutory and not a final order. This court is authorized to review only final orders or decrees of county judges’ courts pertaining to probate matters or to estates and interests of minors and incompetents. See Article V, Section 5(3), Constitution of Florida, F.S.A. See also In re Nolan’s Estate, Fla.App.1959, 114 So.2d 341.
Accordingly, this appeal should be and it is hereby dismissed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.